

116 S1998 IS: Veterans Small Business Ownership Improvements Act
U.S. Senate
2019-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1998IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Gardner (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo improve the programs for veterans
			 of the Small Business Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Small Business Ownership Improvements Act. 2.Establishing the Veteran's Business Outreach Center ProgramSection 32 of the Small Business Act (15 U.S.C. 657b) is amended—
 (1)by striking subsections (d) and (f); (2)by redesignating subsections (e) and (g) as subsections (j) and (k), respectively; and
 (3)by inserting after subsection (c) the following:  (d)Veteran's business outreach center program (1)DefinitionsIn this subsection—
 (A)the term covered individual means— (i)a member of the Armed Forces, without regard to whether the member is participating in the Transition Assistance Program of the Department of Defense;
 (ii)an individual who is participating in the Transition Assistance Program of the Department of Defense;
 (iii)an individual who— (I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and
 (II)was discharged or released from such service under conditions other than dishonorable; and (iv)a spouse or dependent of an individual described in clause (i), (ii), or (iii);
 (B)the term private nonprofit organization means an entity that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and
 (C)the term veteran’s business outreach center site means the location of— (i)a veteran’s business outreach center; or
 (ii)1 or more veteran’s business outreach center, established in conjunction with another veteran’s business outreach center in another location within a State or region—
 (I)that reach a distinct population that would otherwise not be served; (II)whose services are targeted to veterans; and
 (III)whose scope, function, and activities are similar to those of the primary veteran’s business outreach center or centers in conjunction with which it was established.
									(2)Authority; services
 (A)In generalThe Administration may provide grants to, or enter into contracts or cooperatives with, private nonprofit organizations to establish and operate veteran's business outreach centers for the benefit of covered individuals and small business concerns owned and controlled by veterans.
 (B)Services providedEach veteran's business outreach center established under this subsection shall carry out projects providing—
 (i)1-to-1 individual counseling to small businesses, including— (I)financial assistance;
 (II)management assistance; (III)marketing assistance;
 (IV)transition assistance; (V)Federal-contracting assistance; and
 (VI)export assistance; and (ii)small business training and counseling through online and in-person workshops and seminars, including—
 (I)financial assistance; (II)management assistance;
 (III)marketing assistance; (IV)transition assistance, including the Boots to Business program established under subsection (e);
 (V)Federal-contracting assistance; and (VI)export assistance.
									(3)Contract authority
 (A)In generalA veteran’s business outreach center may enter into a contract with a Federal department or agency to provide specific assistance to veterans and other underserved small business concerns.
 (B)PerformancePerformance of a contract described in subparagraph (A) should not hinder a veteran’s business outreach center in carrying out the terms of the grant received by the veteran’s business outreach center from the Administration.
							(4)Application and approval criteria
 (A)In generalA private nonprofit organization desiring a grant under this subsection shall submit an application to the Administrator at such time, in such manner, and containing such information as the Administrator may require.
 (B)CriteriaThe Administration shall— (i)subject to clause (ii), develop and publish criteria for the consideration and approval of applications submitted by private nonprofit organizations under this subsection; and
 (ii)evaluate and rank applicants in accordance with predetermined selection criteria that shall be stated in terms of relative importance, which—
 (I)shall be made publicly available and stated in each solicitation for applications made by the Administration; and
 (II)shall include— (aa)the experience of the applicant in conducting programs or ongoing efforts designed to impart or upgrade the business skills of veteran business owners or potential owners;
 (bb)the present ability of the applicant to commence a project within a minimum amount of time; and (cc)the location for the veteran’s business center site proposed by the applicant.
 (C)Application for renewal of grantA private nonprofit organization that receives a grant under this subsection may submit an application for a renewal of the grant at such time, in such manner, and containing such information as the Administrator may require.
 (D)NotificationNot later than 60 days after the date of the deadline to submit applications for each fiscal year, the Administrator shall approve or deny any application submitted under this subsection and notify the applicant for each such application.
							(5)Award of grants
 (A)In generalSubject to the availability of appropriations, the Administrator shall make a grant for the Federal share of the cost of activities described in the application to each applicant approved under this subsection.
 (B)AmountA grant under this subsection shall be for not less than $225,000 and not more than $375,000. (C)Duration (i)In generalA grant under this subsection shall be for a period of 1 year.
 (ii)RenewalA grant under this subsection may be renewed for not more than 4 additional 1-year periods. (D)PriorityIn allocating funds made available for grants under this subsection, the Administrator shall give priority to applicants for a renewal of a grant over new applicants.
							(6)Program examination
 (A)In generalThe Administration shall— (i)develop and implement an annual programmatic and financial examination of each veteran’s business outreach center established pursuant to this subsection, pursuant to which each veteran's business outreach center shall provide to the Administration—
 (I)an itemized cost breakdown of actual expenditures for costs incurred during the preceding year, breaking out Boots to Business costs from all other programmatic costs; and
 (II)a programmatic breakdown of veteran’s business outreach center curriculum, program offerings, and outcomes; and
 (ii)analyze the results of each examination described in clause (i) and, based on that analysis, make a determination regarding the programmatic and financial viability of each veteran’s business outreach center.
 (B)Conditions for continued fundingIn determining whether to renew a contract (either as a grant or cooperative agreement) under this subsection with a veteran’s business outreach center, the Administrator—
 (i)shall consider the results of the most recent examination of the veteran's business outreach center under subparagraph (A); and
 (ii)may withhold such award or renewal, if the Administration determines that— (I)the veteran's business outreach center has failed to provide any information required to be provided under subclause (I) or (II) of subparagraph (A)(i), or the information provided by the center is inadequate; or
 (II)the veteran's business outreach center has failed to provide any information required to be provided by the center for purposes of the report of the Administration under subsection (i)(1), or the information provided by the center is inadequate.
 (7)Expedited acquisitionNotwithstanding any other provision of law, the Administrator, acting through the Associate Administrator, may use such expedited acquisition methods as the Administrator determines to be appropriate to carry out this subsection, except that the Administrator shall ensure that all small business sources are provided a reasonable opportunity to submit proposals.
						(8)Privacy requirements
 (A)In generalA veteran’s business outreach center may not disclose the name, address, or telephone number of any individual or small business concern receiving assistance under this subsection without the consent of the individual or small business concern, unless—
 (i)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or
 (ii)the Administrator considers such a disclosure to be necessary for the purpose of conducting a financial audit of a veteran’s business outreach center, but a disclosure under this clause shall be limited to the information necessary for such audit.
 (B)Administration use of informationThis subsection shall not— (i)restrict Administration access to program activity data; or
 (ii)prevent the Administration from using client information, other than the information described in clause (i), to conduct client surveys.
 (C)RegulationsThe Administrator shall issue regulations to establish standards for requiring disclosures during a financial audit under subparagraph (A)(ii).
							(9)Authorization of appropriations
 (A)In generalThere is authorized to be appropriated to carry out this subsection— (i)$13,500,000 for fiscal year 2020;
 (ii)$14,000,000 for fiscal year 2021; (iii)$14,500,000 for fiscal year 2022; and
 (iv)$15,000,000 for fiscal year 2023. (B)Use of amountsAmounts made available under this paragraph for fiscal year 2020 and each fiscal year thereafter—
 (i)may only be used for grant awards; and (ii)may not be used for costs incurred by the Administration in connection with the management and administration of the program under this subsection.
								.
			3.Veterans' business programs
 (a)In generalSection 32 of the Small Business Act (15 U.S.C. 657b), as amended by section 2, is amended by inserting after subsection (d) the following:
				
					(e)Boots to Business Program
 (1)DefinitionsIn this subsection— (A)the term covered individual means—
 (i)a member of the Armed Forces, without regard to whether the member is participating in the Transition Assistance Program of the Department of Defense;
 (ii)an individual who is participating in the Transition Assistance Program of the Department of Defense;
 (iii)an individual who— (I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and
 (II)was discharged or released from such service under conditions other than dishonorable; and (iv)a spouse or dependent of an individual described in clause (i), (ii), or (iii); and
 (B)the term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code.
 (2)EstablishmentThere is established a program to be known as the Boots to Business Program to provide entrepreneurship training to covered individuals, which shall be carried out by the Administrator.
 (3)GoalsThe goals of the Boots to Business Program are to— (A)provide exposure, introduction, and in-depth training for covered individuals interested in business ownership; and
 (B)provide covered individuals with the tools and knowledge necessary to identify a business opportunity, draft a business plan, identify sources of capital, connect with local small business resources, and launch a small business concern.
							(4)Program components
 (A)In generalThe Boots to Business Program may include— (i)a brief presentation providing exposure to the considerations involved in self-employment and small business ownership;
 (ii)an online, self-study course focused on the basic skills of entrepreneurship, the language of business, and the considerations involved in self-employment and small business ownership;
 (iii)an in-person classroom instruction component providing an introduction to the foundations of self employment and small business ownership; and
 (iv)in-depth training delivered through online instruction, including an online course that leads to the creation of a business plan.
 (B)CollaborationThe Administrator may— (i)collaborate with public and private entities to develop a course curriculum for the Boots to Business Program; and
 (ii)modify program components in coordination with entities participating in the Warriors in Transition programs, as defined in section 738(f) of the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 1071 note).
								(C)Utilization of resource partners
 (i)In generalThe Associate Administrator shall, to the maximum extent practicable, use a variety of resource partners and entities in administering the Boots to Business Program.
 (ii)Grant authorityIn carrying out clause (i), the Associate Administrator may make grants to resource partners and other entities to carry out components of the Boots to Business Program.
 (D)Availability to DODThe Administrator shall— (i)make available electronically information regarding the Boots to Business Program and all course materials created for the Boots to Business Program to the Secretary of Defense for inclusion on the website of the Department of Defense relating to the Transition Assistance Program and in the Transition Assistance Program manual and other publications and materials available for distribution from the Secretary of Defense; and
 (ii)fully participate in the interagency governance of the Transition Assistance Program. (E)Availability to Veterans AffairsIn consultation with the Secretary of Veterans Affairs, the Associate Administrator shall make available outreach materials regarding the Boots to Business Program for distribution and display at local facilities of the Department of Veterans Affairs (including medical centers, community-based outpatient clinics, Vet Centers, and other facilities determined appropriate by the Associate Administrator and the Secretary), which shall, at a minimum—
 (i)describe the Boots to Business Program, including a description of services provided; and (ii)include eligibility requirements for participating in the Boots to Business Program.
 (5)ReviewThe Inspector General of the Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives an annual report regarding the awarding of grants under the Boots to Business Program.
						(f)Veterans business development officers
 (1)DesignationThe Administrator shall designate not fewer than 1 individual in each district office of the Administration as a veterans business development officer, who shall communicate and coordinate activities of the district office with entities that receive financial assistance under this subsection.
 (2)Initial designationThe first individual in each district office of the Administration designated by the Administrator as a veterans business development officer under paragraph (1) shall be an individual that is employed by the Administration on the date of enactment of this subsection.
						(g)Online Coordination
 (1)DefinitionIn this subsection, the term veterans' assistance provider means— (A)an employee of the Administration assigned to the Office of Veterans Business Development; or
 (B)a veterans business development officer designated under subsection (f). (2)EstablishmentThe Associate Administrator shall establish an online mechanism to—
 (A)provide information that assists veterans' assistance providers in carrying out the activities of the veterans' assistance providers; and
 (B)coordinate and leverage the work of the veterans' assistance providers, including by allowing a veterans' assistance provider to—
 (i)distribute best practices and other materials; (ii)communicate with other veterans' assistance providers regarding the activities of the veterans' assistance provider on behalf of veterans; and
 (iii)pose questions to and request input from other veterans' assistance providers. (h)Limitations on use for overseas travel Financial assistance made available under this section may not be used for travel outside of the United States (as defined in section 202(a)(7) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4302(a)(7))) until after the date on which the Administrator submits to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a plan describing how services will be provided by recipients, and how the Administrator will oversee the provision of services, outside of the United States.
 (i)ReportsNot later than 180 days after the date of enactment of the Veterans Small Business Ownership Improvements Act and every year thereafter, the Associate Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the performance and effectiveness for the programs authorized under this section, which may be included as part of another report submitted to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives by the Associate Administrator, and which shall include the following:
 (1)Veteran's business outreach centersFor the Veteran's Business Outreach Center Program under subsection (d), with respect to each veteran's business center established under such subsection—
 (A)the effectiveness of all projects conducted by the veteran's business outreach center;
 (B)the number of individuals receiving assistance; (C)the number of startup business concerns formed;
 (D)the gross receipts of assisted concerns; (E)the employment increases or decreases of assisted concerns;
 (F)to the maximum extent practicable, increases or decreases in profits of assisted concerns; and (G)the most recent analysis, as required under clause (ii) of subsection (d)(6)(A), and the subsequent determination made by the Administration under that clause.
 (2)Boots to businessFor the Boots to Business Program under subsection (e)— (A)the number of program participants using each component of the Boots to Business Program;
 (B)the completion rates for each component of the Boots to Business Program; (C)to the extent possible—
 (i)the demographics of program participants, to include gender, age, race, relationship to military, Military Occupational Code, and years of service of program participants;
 (ii)the number of small business concerns formed or expanded with assistance under the Boots to Business Program;
 (iii)the gross receipts of small business concerns receiving assistance under the Boots to Business Program;
 (iv)the number of jobs created with assistance under the Boots to Business Program; (v)the number of referrals to other resources and programs of the Administration;
 (vi)the number of program participants receiving financial assistance under loan programs of the Administration;
 (vii)the type and dollar amount of financial assistance received by program participants under loan programs of the Administration; and
 (viii)the results of participant satisfaction surveys, including a summary of any comments received from program participants;
 (D)an evaluation of the effectiveness of the Boots to Business Program in each region of the Administration during the most recent fiscal year;
 (E)an assessment of additional performance outcome measures for the Boots to Business Program, as identified by the Associate Administrator;
 (F)any recommendations of the Administrator for improvement of the Boots to Business Program, which may include expansion of the types of individuals who are covered individuals;
 (G)an explanation of how the Boots to Business Program has been integrated with other transition programs and related resources of the Administration and other Federal agencies; and
 (H)any additional information the Administrator determines necessary. (3)Other activities and programs administered by the office of veterans business developmentAn evaluation of the effectiveness of any other activities and programs administered by the Office of Veterans Business Development, including using the metrics identified in paragraphs (1) and (2).
						.
			(b)GAO Reports
 (1)DefinitionsIn this subsection— (A)the term covered individual means—
 (i)a veteran; (ii)a service-disabled veteran;
 (iii)a Reservist; (iv)the spouse of an individual described in clause (i), (ii), or (iii); or
 (v)the spouse of a member of the Armed Forces; (B)the term Reservist means a member of a reserve component of the Armed Forces, as described in section 10101 of title 10, United States Code;
 (C)the term small business concern owned and controlled by veterans— (i)has the meaning given the term in section 3(q) of the Small Business Act (15 U.S.C. 632(q)); and
 (ii)includes a small business concern— (I)not less than 51 percent of which is owned by 1 or more spouses of veterans or, in the case of any publicly owned business, not less than 51 percent of the stock of which is owned by 1 or more spouses of veterans; and
 (II)the management and daily business operations of which are controlled by 1 or more spouses of veterans;
 (D)the terms service-disabled veteran, small business concern, and veteran have the meanings given those terms under section 3 of the Small Business Act (15 U.S.C. 632). (2)Report on access to credit (A)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit a report regarding the ability of small business concerns owned and controlled by covered individuals to access credit to—
 (i)the Committee on Veterans' Affairs and the Committee on Small Business and Entrepreneurship of the Senate; and
 (ii)the Committee on Veterans' Affairs and the Committee on Small Business of the House of Representatives.
 (B)ContentsThe report submitted under subparagraph (A) shall include an analysis of— (i)the sources of credit used by small business concerns owned and controlled by covered individuals and the percentage of the credit obtained by small business concerns owned and controlled by covered individuals that is obtained from each source;
 (ii)the default rate for small business concerns owned and controlled by covered individuals separately for each source of credit described in clause (i), as compared to the default rate for the source of credit for small business concerns generally;
 (iii)the Federal lending programs available to provide credit to small business concerns owned and controlled by covered individuals;
 (iv)gaps, if any, in the availability of credit for small business concerns owned and controlled by covered individuals that are not being filled by the Federal Government or private sources;
 (v)obstacles faced by covered individuals in trying to access credit; (vi)the extent to which deployment and other military responsibilities affect the credit history of veterans and Reservists; and
 (vii)the extent to which covered individuals are aware of Federal programs targeted towards helping covered individuals access credit.
						4.Improvements to business development and entrepreneurial programs
 (a)DefinitionsIn this section— (1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively;
 (2)the term individual eligible for a veteran entrepreneurial development program means— (A)a covered individual, as defined in section 32(d)(1) of the Small Business Act, as amended by section 2;
 (B)a covered individual, as defined in section 32(e)(1) of the Small Business Act, as amended by section 3; and
 (C)an individual who qualifies to be the owner of a small business concern owned and controlled by veterans, as defined in section 3(b)(1);
 (3)the term one-stop resource means the one-stop online resource established under subsection (c)(1); and (4)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).
 (b)Veteran peer-to-Peer networksNot later than 90 days after the date of enactment of this Act, the Administrator shall establish guidelines to improve the network of peer-to-peer counseling and mentoring for individuals eligible for a veteran entrepreneurial development program relating to the business development and entrepreneurial programs of the Administration.
			(c)One-Stop online resource
 (1)In generalThe Administrator shall establish an online mechanism that serves as a one-stop online resource for veterans regarding all of the entrepreneurial development programs of the Administration.
 (2)ContentsThe one-stop resource shall include descriptions of each entrepreneurial program of the Administration (which shall include the programs described in paragraph (3)), including—
 (A)target client descriptions for each program; (B)contact information for information on or assistance regarding each program from locally, statewide, and nationally available sources;
 (C)a detailed description of the services available under each program; (D)a description of any costs associated with the services under each program;
 (E)an outline of program curriculums if training seminars or courses are offered; and (F)other resource information that the Administrator determines appropriate and necessary for veteran entrepreneurs and veterans who own small business concerns, in order to ensure the one-stop online resource provides information and resources necessary for a veteran beginning to develop a small business concern.
 (3)ProgramsThe programs identified and described under the one-stop resource shall include— (A)the small business development center program under section 21 of the Small Business Act (15 U.S.C. 648);
 (B)the women's business center program under section 29 of the Small Business Act (15 U.S.C. 656); (C)the programs of the Office of Entrepreneurship Education of the Administration;
 (D)the Veteran's Business Outreach Center Program under section 32(d) of the Small Business Act, as amended by section 2 of this Act;
 (E)the Boots to Business Program under section 32(e) of the Small Business Act, as amended by section 3(a) of this Act;
 (F)the Service Corps of Retired Executives program authorized by section 8(b)(1) of the Small Business Act (15 U.S.C. 637(b)(1)); and
 (G)any other program of the Administration determined appropriate by the Administrator. 5.Reporting requirement for interagency task forceSection 32(c) of the Small Business Act (15 U.S.C. 657b(c)) is amended by adding at the end the following:
			
 (4)ReportNot less frequently than once each year, the Administrator shall submit to Congress a report— (A)discussing the appointments made to and activities of the task force; and
 (B)identifying and outlining a plan for outreach and promotion of all the programs authorized under the Veterans Small Business Ownership Improvements Act, or an amendment made by that Act..